 In the Matter of TURNER TRANSPORTATION COMPANY & SHAWNEE CITYLINESandBROTHERHOOD OF RAILROAD. TRAINMENCase No. 16.-R-1066.-Decided January 16, 1945Mr. John L. Goode,of Shawnee, Okla., for the Companies.Mr. Harlan Bell,of Oklahoma City, Okla., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION11Upon a petition duly filed by Brotherhood of Railroad Trainmen,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of TurnerTransportation Company, herein called the Transportation Company,and Mary- I. Turner, doing business as Shawnee City Lines, hereincalled the Lines, both collectively referred to as the Companies, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Lewis Moore, Trial Examiner. Said hearingwas held at Shawnee, Oklahoma, on November 8, 1944. The Trans-portation Company, the Lines, and the Union appeared and partici-pated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bear-ing on the issues.At the hearing, the Lines moved to dismiss thepetition insofar as it was concerned, and the Trial Examiner referredthe motion to the Board for determination. For reasons set forth inSectionI, infra,the motion is denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.The Linesappeared solely for the purpose of contesting the Board's jurisdiction.60 N. L. R. B., No. 17.87 88DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTurner Transportation Company, an Oklahoma corporation, is en-gaged in the business of carrying passengers for hire between Shawneeand Ponca City; Seminole and Drumright; Shawnee and OklahomaCity Air Service Command; and Shawnee and the Douglas AircraftCompany's plant at Oklahoma City.All of the foregoing termini arelocated within the State of Oklahoma. In connection with its activi-ties, the Transportation Company operates approximately 14 busses.About 7 busses are operated in connection with the Shawnee-PoncaCity and Seminole-Drumright routes, for which the TransportationCompany has been licensed by the Federal Interstate Commerce Com-mission.These busses carry passengers to and from interstate car-riers.2Approximately 7 busses are used in the operation of the Shaw-nee-Douglas Aircraft Company's plant route and the Shawnee-Okla-homa City Air -Service Command Depot route. These busses carrywar workers.During the first 6 months of 1944 the TransportationCompany's volume of business amounted to approximately $90,000of which 50 percent was derived from the 2last-mentioned routes, and50 percent from the Shawnee-Ponca City and Seminole-D'rumriglltroutes.'The Transportation Company admits, and we find, that it is engagedin commerce within the meaning of the National Labor Relations Act.Mary I. Turner, doing business as Shawnee City Lines, operatesa bus transportation service between points in and about the city ofShawnee, Oklahoma.' The Lines operate four regular and two extrabusses, all within the city limits.The record discloses that the'Trans-portation Company owned and operated the Lines from November 1,1939, until April 1943.Sometime during April 1943, the Transporta-tion Company sold the Lines to Fred O. Turner, who was then and is,now the president of the Transportation Company. ThereafterTurner sold the Lines to Mary I. Turner, his wife.'Although theTransportation Company and the Lines maintain separate legal and2On these routes the Company makes connections with the Santa Fe Trailways andSouthwestern Gre hound Lines8The Transportation Company estimates that the interstate volume of business for theShawnee-Ponca City and Seminole-Drumright routes is approximately 5 percent' At the hearing, the Lines declined to give an estimate of its volume of business6 Fred 0 Turner owns 198 out of a total of 200 shares of the Transportation Company'soutstanding stock-6 Fred O. Turner, who had been divorced from his )A ife, stated that the sole considerationfor this sale was Mrs Turner's promise to remarry him, and that she fulfilled her promiseafter the transfer of the properties. TURNER TRANSPORTATION CO. & (SHAWNEE CITY LINES89accounting identities, they are, in fact, operated as a single integratedenterprise with common managerial control.'Under all the circumstances, we find, contrary to the Lines' con-tention, that it is engaged in commerce within the'meaning of theNational Labor Relations Act.8H. THE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen is an unaffiliated labor organiza-tion, admitting to membership employee of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 22, 1944, the Union advised the Transportation Com-pany that it represented a majority of certain employees of the Trans-portation Company and the Lines and wished to be recognized astheir, sole bargaining representative.The Companies refused torecognize the Union until it was certified by the National Labor Rela-tions Board in an appropriate unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.°We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.7While it is claimed that, since April 1043, Mrs. Turner -has owned and operated theLines independently of the Tiansportation Company, the record shows that Fred 0 Turner,who manages and supervises the Transportation Company's operations, also manages andsupervises the Lines' operations in conjunction with his wife, Mary I. TurnerThus, FredO.'Tuiner hires employees for the Lines and the Transportation Company and also hasauthority to sign checks for the Lines and the Transportation Company.Moreover, in theabsence of Mr and Mrs Turner, the Transportation Company's general manager supervisesthe Lines' operations.The record further discloses the following facts the Transporta-tion Company and the Lines have a common office and address ; they have the same clericalemplo`-ees, the busses owned by each are housed in the same garage which is owned bythe Company ; these busses are serviced by a crew of mechanics who work for both firms ;fares collected by the Lines' drivers and the Transportation Company's drivers are de-posited in the same vault and collected by the bookkeeper working for both firms ; andthere is some interchange of bus drivers between the Transportation Company and theLines18Virginia Electric and Power Co. v. N L.R. B , 314 U. S. 469;The Clyniore Company,Inc,58 N IL It B 227.'The Field Examiner reported that the Union submitted 21 authorization cards, ofwhich 13 bear names of employees appearing on the Transportation Company's pay roll ofSeptember 23, 1944 : and that all the cards were dated September 1944He further re-ported that of the 21 signatories to the authorization cards, 15 designated the Transpor-tation Company, 4 designated the Lines, and 2 designated Fred 0 Turner as the employer ;that 2 names appearing on the aforementioned pay roll also appeared on 2 authorizationcards whose signers designated the Lines as the employer, that the Lines declined tosubmit a pay-roll list , and that there are approximately, 21 employees in the allegedappropriate unit. 90DECISIONS OF NATIONAL LABOR, RELATIONS BOARDIV. THE APPROPRIATE UNITThe Union seeks a unit of "all bus drivers employed by the Shawneetenance employees, clerks, and supervisory employees . . ."TheTransportation Company and the Lines protest the inclusion of theLines' bus drivers apparently on the sole ground that the Board'has no jurisdiction over the Lines.In view of our foregoing determination concerning the Board'sjurisdiction over the Lines and upon the entire record, we find thatall bus drivers employed by the Transportation Company and theLines, excluding maintenance employees, clerks and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that"the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Turner Trans-portation Company and Mary I. Turner, doing business as ShawneeCity Lines, Shawnee, Oklahoma, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date' of this Direction, under the direction andLsupervisionof the Regional Director for the Sixteenth Region, acting in tllis mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem- TURNER TRANSPORTATION CO. & SHAWNEE CITY LINES91porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byBrotherhood of Railroad Trainmen for the purposes of collectivebargaining. -MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.-